TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00330-CR



                               Gregory Harold Oakes, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 68602, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Gregory Harold Oakes plead guilty to possession of marijuana in a drug-free zone in

an amount of five pounds or less but more than four ounces, and the trial court assessed punishment

at five years’ imprisonment. See Tex. Health & Safety Code §§ 481.121, .134.

               Oakes’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent a copy of the brief to
Oakes and advised him of his right to examine the appellate record and to file a pro se brief. See

Anders, 386 U.S. at 744. Oakes did not file a pro se brief and did not request an extension of time.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous, and his motion to withdraw is

granted. The judgment of conviction is affirmed.




                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton, and Rose

Affirmed

Filed: June 7, 2013

Do Not Publish




                                                 2